Citation Nr: 1645611	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  15-27 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for left shoulder rotator cuff insufficiency, adhesive capsulitis, and arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel

INTRODUCTION

The Veteran served on active duty from March 1943 to October 1945.  He served in the European African Middle Eastern Theater.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In pertinent part, the RO denied service connection for a left shoulder condition.  This matter is currently under the jurisdiction of the RO in Boise, Idaho.  

In July 2016, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During his July 2016 Board hearing, the Veteran reported he injured his shoulder in service in a truck accident.  He advised he did not report the incident or seek treatment for the shoulder, until after his discharge.  

VA has been unable to obtain the Veteran's service treatment records, however, the in-service event he describes is certainly not an implausible one.  

A July 2016 private medical record, by Dr. C. Smith, documents a current left shoulder disorder.  Dr. Smith noted that the Veteran had reported chronic, intermittent, left shoulder problems, including pain, since a car accident during World War II.  Dr. Smith diagnosed the Veteran with rotator cuff insufficiency of the left shoulder (primary) and adhesive capsulitis.  The provider further noted that X-rays showed severe arthritis.  Dr. Smith did not provide an opinion as to the cause of any left shoulder disorder.

The Board finds that a VA examination is necessary to determine whether a medical relationship exists between the reported in-service injury and any current left shoulder disorder.  38 C.F.R. § 3.156; see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also notes that in the July 2016 private medical record, Dr. C. Smith indicated that he had previously treated the Veteran.  A July 2015 VA medical record documented numerous private medical providers of the Veteran, including primary care provider Dr. T. Nelson, with St. Luke's Internal Medicine in Boise, Idaho.  A May 2013 VA medical record documented that the Veteran sought pain clinic treatment for his left shoulder.  Records from those facilities have not been obtained by VA, other than the July 2015 record of Dr. C. Smith provided by the Veteran.  The Veteran should be given an opportunity to identify any non-VA healthcare provider who treated him for his left shoulder.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

As this matter is being remanded, the AOJ should associate any relevant unassociated VA medical records with the claims file.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be given an opportunity to identify any non-VA healthcare provider who treated him for his left shoulder, to possibly include Dr. C. Smith (who treated the Veteran in July 2016 and previously), Dr. T. Nelson (identified by the Veteran as his primary care physician in a July 2015 VA medical record), and a pain clinic provider for the shoulder (indicated in a May 2013 VA medical record).  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The AOJ should obtain any pertinent, unassociated VA treatment records, to include from VA Bay Pines and VA Boise.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all records and/or responses received have been associated with the claims file, obtain a joints VA examination.  The entire claims file should be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented history and assertions. All indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

Following a review of the claims files, the VA medical opinion provider should offer an opinion on the following:

(i) Does the Veteran currently have a left shoulder disorder, to possibly include rotator cuff insufficiency, adhesive capsulitis, and/or arthritis?  If so, please note the diagnosed disorder(s).

(ii)  Is it at least as likely as not that a left shoulder disorder was incurred in or was caused by the Veteran's active service?  The examiner should consider the Veteran's report of being involved in an in-service motor vehicle collision where he struck his left shoulder against a truck body.  (July 2016 Board hearing and other lay statements of record).

(iii)  Is it at least as likely as not that any currently diagnosed arthritis (if found) developed, to a compensable degree, within one year following his discharge from service (i.e., October 1945)?  The examiner should indicate whether the type and degree of any arthritis findings shown on examination are consistent with arthritis having developed back in 1945.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A fully articulated medical rationale for any opinion expressed should be set forth in the medical report.  The VA medical opinion provider should discuss the particulars of this Veteran's medical history and relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE   
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


